—Order, Supreme Court, New York County (Charles Ramos, J.), entered March 14, 2001, which, inter alia, granted defendant’s motion to *233dismiss the complaint as time-barred, unanimously affirmed, with costs.
Plaintiff seeks to recover royalties. However, the documentary evidence, namely, a contract dated June 24, 1968, as amended on February 11, 1970, shows that defendant’s obligation to pay royalties ceased more than six years before plaintiff brought this action. Therefore, plaintiff’s breach of contract claim is time-barred (CPLR 213 [2]; Rachmani Corp. v 9 E. 96th St. Apt. Corp., 211 AD2d 262, 267), as is his claim for an accounting (CPLR 213 [1]; Matter of Barabash, 37 AD2d 931, 932, revd on other grounds 31 NY2d 76).
We have considered plaintiff’s remaining arguments and find them unavailing. Concur—Saxe, J.P., Sullivan, Lerner, Rubin and Friedman, JJ.